      Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 1 of 58



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS,
                                 HOUSTON DIVISION

CHARLIE SOUZA                                    §
                                                 §
V                                                §
                                                 §
                                                 §            CIVIL ACTION NO. 4:19-cv-3331
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY                                §


                     EXHIBIT A - INDEX OF MATTERS FILED


TO:     THE UNITED STATES DISTRICT COURT             FOR THE   SOUTHERN DISTRICT     OF   TEXAS,
        HOUSTON DIVISION:

        1.     ALL EXECUTED PROCESS

               A-1    Process Requests

        2.     PLEADINGS THAT ASSERT CAUSES OF ACTION AND ALL ANSWERS
               TO SUCH PLEADINGS

               A-2     Plaintiff’s Original Petition, Jury Demand, and Request for Disclosure

               A-3     Defendants’ Original Answer and Request for Disclosures

        3.     NOTICE OF NON-SUITS

               A-4     Notice of Non-Suit Without Prejudice

        4.     DOCKET SHEET

               A-5     Civil Docket Sheet

        5.     LIST OF ALL COUNSEL OF RECORD

               A-6     List of Parties and Respective Counsel of Record




63408:20453974_1                                                                          Page 1 of 1
EXHIBIT A - INDEX OF MATTERS FILED

                                            EXHIBIT A
             Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 2 of 58
                                                                                                                               Filed
                                                                                                               3/14/2019 10:00 AM
                                                                                                         Beverley McGrew Walker
                                                                                                                      District Clerk
                                                                                                          Fort Bend County, Texas
                                                                                                             Salena Jasso
                                 BEVERLEY MCGREW WALKER
                                Fort Bend County District Clerk
                               301 Jackson, Richmond,TX 77469
                                                                                           Telephone:(281)341-4509
                                                                                                 Fax:(281)341-4519
                                      REQUEST FOR PROCESS
                      All sections must be completed for processing this request.
Section 1:
               19-DCV-260548                 Fort Bend County - 268th Judicial District Court
Cause No.
STYLE:         Charlie Souza                                VS        United Property & Casulatv Insurance Company
                                                                     and Trithl Tnylnr
Section 2:
Check Process Type:
FICitation                                                        Precept to Serve / Notice of Hearing
ricitation      by Posting                                        Citation by Commissioner of Insurance
    Temporary Restraining Order                                   Notice of Registration of Foreign Judgment
nCitation by Secretary of State                                   Writ of
    Application for Protective Order / Temporary (Ex Parte) Protective Order
    Citation by Publication*:
       111 Daily: Fort Bend Herald      EI   Once a Week: Fort Bend Independent
       ❑ Other:
    * In Accordance with the Fort Bend County Term Contract for Newspaper Publication of Legal Notices
    Other
                REQUEST FOR ISSUANCE OF SUBPOENA MUST BE SUBMITTED ON A
                              SUBPOENA APPLICATION FORM
Section 3:
Title of Document/Pleading to be attached for service: Plaintiffs Original Petition and
Plaintiffs First Set of Written Discovery to United Property & Casualty Insurance Company and
Plaintiffs First Set of Written Discovery to Todd Taylor

Section 4:   PARTIES TO BE SERVED (Please type or print):
1. Name: United Property & Casualty Insurance Company
    Address: CT Corporation System 1999 Bryan Street, Suite 900
    City: Dallas
                                           State:Texas                                         Zip: 75201-3136
                Todd Tayolr
2. Name:
                      2613 Avenue A
    Address:
    City: Dickinson                                    State:Texas                             Zip: 77539
                                                         1 of 2



                                                     EXHIBIT A-1
            Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 3 of 58




3. Name:
    Address:
    City:                                                 State:                                   Zip:
4. Name:
    Address:
    City:                                                 State:                                   Zip:
5. Name:
    Address:
    City:                                                 State:                                   Zip:
Section 5

Check Service Type — Additional Fees Apply:
1 Picked up and served by a representative at LDM Process Servers
                        Please also email to dbullock@cwilsonlaw.com **

* Fort Bend County Constable and Sheriff will oly.serve within their jurisdiction.
Section 6(ONLY if Section 7 does not apply)
Please Note: Our office will use the e-Service email address registered with the Texas State Bar.

Attorney Name: Chad T. Wilson
Address: 455 East Medical Center Boulevard, Suite 555
                                                          Street/P.O. Box
                Webster                                               Texas                         77598
                                      City                                    State                                Zip


Telephone No. (832)415-1432                       Bar No.             24079587

Section 7(ONLY if Section 6 does not apply)

Pro-Se Name:
Address:
                                                           Street/P.O. Box


                                      City                                    State                                Zip


Telephone No.                                     Email Address
Pro-se Service Only:
      e-Service*                   Mail to Pro-se Party*                     Hold for Pick up
                                                                                             BEVEREY MCGREW WALKER, District (:Sark of Fort Bend
*Service will be mailed/emailed directly to pro-se party requesting issuance.              Cc ,ty. '..xas,do hereby certify               sqoing
                                                                                           is a true correct and full copy (              Jment
                                                                                           herein set out as appears of                  fistrici
                                                                                           Court of Fort Bend Cr —••• — --.1
                                                             2 of 2                                     day of            irecurs.fyi   of 161,
                                                                                                            BEVE                          LKER
                                                                                                                                             eputy

                                                                                                          itPNESSA V                       EZ
 Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 4 of 58


SERVICE FEE NOT COLLECTED
    BY DISTRICT CLERK
                                        THE STATE OF TEXAS

                                               CITATION

TO:    TODD TAYLOR
       2613 AVENUE A
       DICKINSON TX 77539

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE; PLAINTIFF'S FIRST SET OF WRITTEN DISCOVERY TO
DEFENDANT TODD TAYLOR filed on March 14, 2019, a default judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260548 and is styled:

CHARLIE SOUZA V. UNITED PROPERTY & CASUALTY INSURANCE COMPANY AND TODD
TAYLOR

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE; PLAINTIFF'S FIRST
WRITTEN DISCOVERY TO DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE
COMPANY; PLAINTIFF'S FIRST SET OF WRITTEN DISCOVERY TO DEFENDANT TODD TAYLOR
accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 15th day of March,2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY,TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469



                                                 By:
                                                       Deputy District Clerk ERIC •OD=GUEZ
                                                       Telephone:(281)633-7612




                                                ORIGINAL
 Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 5 of 58




19-DCV-260548                                      268th Judicial District Court
Charlie Souza V. United Property & Casualty Insurance Company and Todd Taylor

                                 OFFICER'S OR AUTHORIZED PERSON'S RETURN

          Came to hand on the                        day of                                   ,20_,at               o'clock          M.
          Executed at                                                                                    , within the County of
                                                                          , at       o'clock _M* on the                       day of _
                                          , 20_, by delivering to the within named
                                                                          , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                  Name of Officer or Authorized Person

                                                                                                                    County, Texas

                                                               By:
                                                                     Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

"My name is
                                          (First, Middle, Last)

my date of birth is                                 , and my address is
                                                                                         (Street, City, Zip)



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                       County, State of                                            , on the

day of


                                                                          Declarant / Authorized Process Server



                                                                          (Id # & expiration of certification)




                                                              ORIGINAL

Citation (Original Petition) issued to Todd Taylor on 3/15/2019.
 Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 6 of 58



SERVICE FEE NOT COLLECTED
    BY DISTRICT CLERK THE STATE OF TEXAS
                                               CITATION

TO:    TODD TAYLOR
       2613 AVENUE A
       DICKINSON TX 77539

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE; PLAINTIFFS FIRST SET OF WRITTEN DISCOVERY TO
DEFENDANT TODD TAYLOR filed on March 14, 2019, a default judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260548 and is styled:

CHARLIE SOUZA V. UNITED PROPERTY & CASUALTY INSURANCE COMPANY AND TODD
TAYLOR

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFFS
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE; PLAINTIFF'S FIRST
WRITTEN DISCOVERY TO DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE
COMPANY; PLAINTIFFS FIRST SET OF WRITTEN DISCOVERY TO DEFENDANT TODD TAYLOR
accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 15th day of March,2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY,TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469



                                                 By:      rtitill I i 6
                                                       Deputy District Clerk ERICIURODR1GUEZ
                                                       Telephone:(281)633-7612




                                                 SERVICE
 Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 7 of 58




19-DCV-260548                                      268th Judicial District Court
Charlie Souza V. United Property & Casualty Insurance Company and Todd Taylor

                                 OFFICER'S OR AUTHORIZED PERSON'S RETURN

          Came to hand on the                       day of                                     , 20_, at             o'clock           M.
          Executed at                                                                                     , within the County of
                                                                           , at       o'clock _M* on the                         clay of _
                                         , 20_, by delivering to the within named
                                                                           , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                  Name of Officer or Authorized Person

                                                                                                                     County, Texas

                                                                 By:
                                                                       Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE,OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the retum is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

"My name is
                                         (First, Middle, Last)

my date of birth is                                , and my address is
                                                                                          (Street, City, Zip)



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                      County, State of                                                on the

day of


                                                                            Declarant / Authorized Process Server



                                                                           (Id # & expiration of certification)



                                                                                                           dEVERIFy MCGREW WALKER, C—itrict Clerk of F
                                                                                                         County     as,do hereby certify that the
                                                                                                         is a true correct and full copy of the ns,
                                                                 SERVICE                                 herein set out as appears of record in the MS iCt
                                                                                                         Court of ort Bend Con"v T-           ,        jrA
                                                                                                                     day of                  041/ii

                                                                                                                          BEVE                   LKER
                                                                                                                     3v

                                                                                                                              ESSA V              EZ
 Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 8 of 58


SERVICE FEE NOT COLLECTED
    BY DISTRICT CLERK
                                        THE STATE OF TEXAS

                                                CITATION

TO:    UNITED PROPERTY & CASUALTY INSURANCE COMPANY
       C/O CT CORPORATION INSURANCE COMPANY
       1999 BRYAN STREET SUITE 900
       DALLAS TX 75201-3136

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE; PLAINTIFFS FIRST WRITTEN DISCOVERY TO DEFENDANT
UNITED PROPERTY & CASUALTY INSURANCE COMPANY filed on March 14, 2019, a default
judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260548 and is styled:

CHARLIE SOUZA V. UNITED PROPERTY & CASUALTY INSURANCE COMPANY AND TODD
TAYLOR

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE; PLAINTIFF'S FIRST
WRITTEN DISCOVERY TO DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE
COMPANY accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 15th day of March,2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY,TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469

                                                                                                    9i
                                                                                                0:51 %451%
                                                 By:                  RD                        ,/     \el*
                                                                                                        crot
                                                       Deputy District Clerk ERIC   OD = GUEZ
                                                       Telephone:(281)633-7612




                                                ORIGINAL
 Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 9 of 58




19-DCV-260548                                      268th Judicial District Court
Charlie Souza V. United Property & Casualty Insurance Company and Todd Taylor

                                 OFFICER'S OR AUTHORIZED PERSON'S RETURN

          Came to hand on the                        day of                                    , 20_,at             o'clock          M.
          Executed at                                                                                    , within the County of
                                                                          , at       o'clock       M* on the                  day of _
                                         , 20_, by delivering to the within named
                                                                          , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                  Name of Officer or Authorized Person

                                                                                                                    County, Texas

                                                               By:
                                                                     Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the retum. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

"My name is
                                          (First, Middle, Last)

my date of birth is                                 , and my address is
                                                                                         (Street, City, Zip)



I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                       County, State of                                            , on the

day of


                                                                          Declarant / Authorized Process Server



                                                                          (Id # & expiration of certification)




                                                              ORIGINAL

Citation (Original Petition) issued to United Property & Casualty Insurance Company on 3/15/2019.
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 10 of 58



SERVICE FEE NOT COLLECTED
    BY DISTRICT CLERK THE STATE OF TEXAS
                                               CITATION

TO:    UNITED PROPERTY & CASUALTY INSURANCE COMPANY
       C/0 CT CORPORATION INSURANCE COMPANY
       1999 BRYAN STREET SUITE 900
       DALLAS TX 75201-3136

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
REQUEST FOR DISCLOSURE; PLAINTIFF'S FIRST WRITTEN DISCOVERY TO DEFENDANT
UNITED PROPERTY & CASUALTY INSURANCE COMPANY filed on March 14, 2019, a default
judgment may be taken against you.

The case is presently pending before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-260548 and is styled:

CHARLIE SOUZA V. UNITED PROPERTY & CASUALTY INSURANCE COMPANY AND TODD
TAYLOR

The name and address of the attorney for PLAINTIFF is:

CHAD T WILSON
CHAD T WILSON LAW FIRM PLLC
455 EAST MEDICAL CENTER BLVD SUITE 555
WEBSTER TX 77598
832-415-1432

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFFS
ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR DISCLOSURE; PLAINTIFF'S FIRST
WRITTEN DISCOVERY TO DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE
COMPANY accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 15th day of March,2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY,TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson
                                                 Richmond, Texas 77469
                                                                                             #05"C"Sso
                                                                                                              %AA
                                                 By:
                                                       Deputy District Clerk ERIC ROD GUEZ
                                                       Telephone:(281)633-7612
                                                                                                              1*1
                                                                                                              0
                                                 SERVICE
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 11 of 58




19-DCV-260548                                      268th Judicial District Court
Charlie Souza V. United Property & Casualty Insurance Company and Todd Taylor

                                 OFFICER'S OR AUTHORIZED PERSON'S RETURN

          Came to hand on the                        day of                                      , 20_,at             o'clock          M.
          Executed at                                                                                      , within the County of
                                                                            , at       o'clock       Kir on the                  day of _
                                         , 20_, by delivering to the within named
                                                                            , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                   Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                        Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE,OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

"My name is
                                          (First, Middle, Last)

my date of birth is                                 ,and my address is
                                                                                           (Street, City, Zip)




l DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                       County, State of                                               , on the

day of


                                                                             Declarant / Authorized Process Server



                                                                            (Id # & expiration of certification)




                                                                                                              LIEVERLEY MCGREWWALKER, mold Clerk of Fort
                                                                                                            County,Texas,do hereby certify that the for
                                                                                                            is a true, correct and full copy of the nstr
                                                                  SERVICE                                   herein set out as appears of record in the
                                                                                                            Court of Fort Bend Cou-tv.
                                                                                                                        day of

                                                                                                                                                  IKER
                                                                                                                                                         emit)

                                                                                                                          VANESSA v‘s-elbEz
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 12 of 58
                                                                                                                               Filed
                                                                                                                3/20/2019 4:17 PM
                                                                                                         Beverley McGrew Walker
                                                                                                                      District Clerk
                                                                                                          Fort Bend County, Texas
 SERVICE FEE NOT COLLECTED                                                                                   Donald Evans
       BY DISTRICT CLERK
                                THE STATE OF TEXAS
                                     CITATION
 TO: UNITED PROPERTY & CASUALTY INSURANCE COMPANY
      C/O CT CORPORATION INSURANCE COMPANY
      1999 BRYAN STREET SUITE 900
      DALLAS TX 75201-3136
 NOTICE:
 You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
 with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
 days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND
 REQUEST FOR DISCLOSURk"A1NTIFO'S FIRST, WRITTEN DISCOVERY TO DEFENDANT
 UNITED PROPERTY & CASUALTY INSURANCE COMPANY tiled on March 14, 2019, a default
 judgment may be taken age;            :                                -
                                           .„..
 The case is presently pending-before the 268TH JUDICIAL DISTRICT COURT of Fort Bend County
 sitting in Richmond, Texas. It bears cause:number 19-DCV-260548:and is styled:
                                                              -   "
 CHARLIE SOUZA V, UNITED PRQPER44'y & CASUALty IN,SIJRANDEtQMPANY AND TODD
 TAYLOR               :,, '" ',.?   ',:,
            ÿ    k-       ,                                         ... :
                                                                        A i C' -
 The narne.lind eddresg Of the &tansy
                                .,    for PLAINTIFF. is:            ..
                                                                     -7......   '             11'....:




 CHAD T WILSON
 CHAD T WILSON LAW FIRM       •-
 455 EAST MEDICAL CENTER:BLVD SUITE.
 WEBSTER TX 77596
 832-415-1432
 The nature;of the demands of said PLAINTIFF is shown by a true .41ci correct copy of the PLAINTIFF'S
 ORIGINAL PETITION, JURY DEMAND, AND.REQUEST'Fog DISCLOSURE PLAINTIFF'S FIRST
 WRITTEN DISCOVERY 'Tq-..DEFFNDANT .u.Ns-rpp PROPERTY & CASUALTY INSURANCE
 COMPANY accompanying this:citation-and'Made alpart hereof.

 If this Citation is not served, it shall be returned unserved,,IsSued under my hand end seal of said Court,
 at Richmond,Texas, on thli the 15th day of Mara,2019: *

                                                  DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                  FORT BEND COUNTY,TEXAS
                                                  Physical Address:
                                                  1422 Eugene Heimann Circle, Room 31004
                                                  Richmond, Texas 77469
                                                  Mailing Address:
                                                  301 Jackson
                                                  Richmond, Texas 77469



                                                  By:
                                                        Deputy District Clerk MC    OD GUEZ
                                                        Telephone:(281)683.7612




                                                  ORIGINAL
      Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 13 of 58

Y




        19-DCV-260548                                      268th Judicial District Court
        Charlie Souza V. United Property & Casualty Insurance Company and Todd Taylor

                                         OFFICER'S OR AUTHORIZED PERSON'S RETURN

                  Came to hand on the             Iq    Lribc C'h
                                                             day of   ,20                                        at   OW o'clock             M.

                  Executed at i999 519)/C/Cilt,7rk-4610,C), bA 1 WS )S2-0I                                       , within the County of             145
                                                                                   at12:311'clocirP M* on the                         day of _
                       r eh          , 20R, by delivering to the within named
                                                            PITY) 1.4-1
    CZAcalLi )45 E6- Ap-1--C:1—Q45(.1661,14)ermh                , in p son, a true copy of this citation together
       with the accompanying copy of the petition, having first attached such copy of such petition to such copy
        of citation and endorsed on such copy of citation the date of delivery.

        Total fee for serving           citation at $80.00 each $

                                                                          Name of Officer or Authorized Person
                                                                                             1 tc5
                                                                                                                            County, Texas

                                                                                                                     l0
                                                                             Signa ure of Deputy or Authorized PersonE
        *State day and hour and place of serving each person.

        COMPLETE IF YOU AREA PERSON OTHER THAN A SHERIFF, CONSTABLE,OR CLERK OF THE COURT.
        in accordance with Rule 107: The officer or authorized perSon who serves, or attempts to serve, a citation shall sign the return, The
        signature Is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
        the return shall be signed under penalty of perjury and contain the following statement:

       "My name is                                     O'
                                                  (First, Middle, Last)

        my date of birth 161211               g               and my address                 D L-461-   ROY43091                           1105
                                                                                               (Street, City, Zip)                            7X
                                                                                                                                          —7Sci4



        i DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT,

        Executed in jai I\g                                               County, State of                                           , on the PCIN-it

        day of 4Y\Cfirch


                                                                                  Declarant Authorized Process Server


                                                                                 r--141)A5
                                                                                  (Id # & expiration of certification)




                                                                      ORIGINAL

        Citation (Original Petition) issued to United Property & Casualty Insurance Company on 3/15/2019.
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 14 of 58
                                                                                                                                Filed
                                                                                                                 3/21/2019 6:17 PM
                                               Wt.
                                                                                                          Beverley McGrew Walker
                                                                                                                       District Clerk
                                                                                                           Fort Bend County, Texas
                                                                                                              Donald Evans
  SERVICE FEE.NOT COLLECTED
      BY DISTRICT CLERK
                                          THE STATE OF TEXAS

                                                     CITATION

  TO:    TODD TAYLOR
         2613 AVENUE A
         DICKINSON TX 77539

  NOTICE:

  You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
  with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
  days after you were served this citation and PLAINTIFF'S ORIGINAL PETITION,JURY DEMAND,- AND
  REQUEST FOR DISCLOSURE; PLAINTIFFS FIRST SET OF WRITTEN DISCOVERY TO
  DEFENDANT TODD TAYLOR filed on Niarch 14;2019,a defaultjudgment may be taken ugainst you.

 The case- is presently pending before the 268TH JUDICIAL, DISTRICT COURT of Fort Bend County
 sitting in Richmond,Texas. It bsaris cause number19.0CV.268548 and ia-stYled;

  CHARLIE SOUZA V. UNITED PROPERTY & CASUALTY INSURANCECOMPANY AND TODD
  TAYLOR

  The name and addreas of the attorney for PLAINTIFF is:

 CHAD T WILSON
 CHAD T WILSON LAW FIRM PLLC
 455 EAST MEDICAL CENTER BLVD SUITE 655
 WEBSTER TX 7769$
 832.415.1432

  The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFF'S
  ORIGINAL PETrnoN, JURY DEMAND, AND REQUEST FOR DISCLOSURE; FLANTIFFS FIRST
  WRITTEN DISCOVERY TO DEFENDANT UNITED PROPERTY & CASUALTY jOsuRANcE
  COMPANY, PLAINTIFFS FIRST SET or WRITTEN DISCOVERY TO DEFENDANT TODD TAYLOR
  accompanying this citation and made a part hereof.

  If this Citation is not served, it shall be returned =served. Issued under my hand and seal of said Court,
  et Richmond, Texas, on this the 16th day of Maroh,I019,
                                                     DISTRICT CLERK BEyEpt.ey MCGREW WALKER
                                                     FORT BEND COUNTY,TEXAS
                                                     Physical Address:
                                                     1422 Eugene Heimann Circle, Room 31004
                                                     Richmond,Texas 77489
                                                     Maim)Address:
                                                     301 Jackson
                                                     Richmond, Texas 77489



                                                     BY:
                                                           DeputyDistila
                                                           Telephdrtc-(2111)6314612




                                                     ORIGINAL
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 15 of 58




  18-DCV-260648                                      268th Judicial District Court
  Charlie Souza V. United Property.& Casualty Insurance Company and Todd Taylor

                                  OFFICER'S OR AUTHORIZED PERSON'S RETURN

            Came to hand on the           /6)1A      clay of 14401—                            201i,at              'dock           ft4
                  24if
            Executed at                   Ave.x41-1              picktA4:04/ 4210,within the.County of
       4-A-1-weiroA(                                              ,at 6'Po'Clock/Pr on the ,7or                               day of_
                                          ,20, ,by delivering to the within named TOP 7,445,1rX
                                                                           In person, a true copy of this citation together
  with the accompanying copy of the petition, having first attached such copy of such petition to such copy
  of citation and endorsed on such copy of citation the date of delivery.

  Total fee for serving          citation at $80.00 each $

                                                                Name of Officer or Authorized Person




  "State day and hour and place of         each person.

  COMPLETE IF YOU AREA.PERSON OTHER THAN A SHERIFF.CONSTABLE.,OR CLERK OF THECOURT..
  fn accordance with Rirle107; The racer orauthorized person Who,eorves, or atternMe to servo, a.citation shalteign.thenatum. The
  signatuns,ls not required Who verified. lithe return Is signed by.a person 'other thari.a sheriff, constable, orthe.Clerk of thetourt,
  the refum.shall bosigned under penalty ofperfurY and contain thefolicAving statement

  ^My name is                             6G1
                              (First,. Middle,IAA*.
  my date of birth Ls* 012?fif( ,and my addressis.‘ 5
                                                    1 ,22(stm
                                                           Ak PP
                                                               etb44
                                                                   zipi),r                                      00444" RIO

                                min
  I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING 18 TRUE AND CORRECT,
  Executed In tril-          6-$(6                              County, Rate of 7-6,
                                                                                  ( r                                        , on the
  day of 'M i         fr1    •Zoi 4011
                                                                                        fttorIPLe .                        6071,-
                                                                          Declarant/ Autharilad Proceis Server

                                                                       'AO1?-771
                                                                         (Id #expiration
                                                                               8         of
                                                                                                 cee.'kat!
                                                                                                                   i/
                                                                                                                   ( 44t#




                                                              ORIGINAL                                 I, BEVERLEY MCGREW WALKER, District Clerk of Fe- r
                                                                                                       County,Texas,do hereby certify that the
                                                                                                       is a true, correct and full copy of the Lk__
  Citation (Original Petition) issued to Todd Taylor on 3/15/201.9.                                    herein set out as appears of record in the Di. IL,
                                                                                                                                   T.
                                                                                                       Court of,Fort Bend r,              (
                                                                                                                     day of itVOA

                                                                                                                                   Y MCC EVNA
                                                                                                                      3y                            pt ty

                                                                                                                       VANESSA VAkAZ
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 16 of 58
                                                                                                                 Filed
                                                                                                 3/14/2019 10:00 AM
                                                                                           Beverley McGrew Walker
                                                                                                        District Clerk
                                                                                            Fort Bend County, Texas
                                                                                               Salena Jasso
                                           19-DCV-260548
                          CAUSE NO.

CHARLIE SOUZA,                                 §                       IN THE DISTRICT COURT OF
    Plaintiff,

V.                                             §                       FORT BEND COUNTY,TEXAS

UNITED PROPERTY & CASUALTY INSURANCE §
COMPANY AND TODD TAYLOR,             §              Fort Bend County - 268th Judicial District Court
    Defendants.                      §                                      JUDICIAL DISTRICT

      PLAINTIFF'S ORIGINAL PETITION,JURY DEMAND,AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Charlie Souza, ("Plaintiff), and files Plaintiffs Original Petition, Jury

Demand, and Request for Disclosure, complaining of United Property & Casualty Insurance

Company ("United Property") and Todd Taylor ("Taylor")(or collectively "Defendants") and for

cause of action, Plaintiff respectfully shows the following:

                               DISCOVERY CONTROL PLAN

1.     Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

       and 169.

                                             PARTIES

2.     Plaintiff, Charlie Souza, resides in Fort Bend County, Texas.

3.     Defendant, United Property & Casualty Insurance Company, is a Florida insurance

       company engaged in the business of insurance in the State of Texas. Plaintiff requests

       service of citation upon United Property & Casualty Insurance Company through its

       registered agent for service: CT Corporation System, 1999 Bryan Street, Suite 900,

       Dallas, Texas 75201-3136. Plaintiff requests service at this time.

4.     Defendant Todd Taylor is an individual resident of Dickinson,Texas. Taylor may be served




                                             EXHIBIT A-2
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 17 of 58




     with citation at the address listed with the Texas Department of Insurance: 2613 Avenue

     A, Dickinson, Texas 77539. Plaintiff requests service at this time.

                                        JURISDICTION

5.   The Court has jurisdiction over United Property because this Defendant engages in the

     business of insurance in the State of Texas, and the causes of action arise out of United

     Property's business activities in the state, including those in Fort Bend County,Texas, with

     reference to this specific case.

6.   The Court has jurisdiction over Taylor because this Defendant engages in the business of

     adjusting insurance claims in the State of Texas, and the causes of action arise out of this

     Defendant's business activities in the State of Texas, including those in Fort Bend County,

     Texas, with reference to this specific case.

                                           VENUE

7.   Venue is proper in Fort Bend County, Texas because the insured property is located in

     Fort Bend County, Texas, and all or a substantial part of the events giving rise to this

     lawsuit occurred in Fort Bend County,Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                            FACTS

8.   Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

     the Texas Insurance Code, and violations of the Texas DTPA.

9.   Plaintiff owns a United Property & Casualty Insurance Company homeowner's insurance

     policy, number 43100076570900("the Policy"). At all relevant times, Plaintiff owned the

     insured premises located at 21507 Cedar cove Drive Katy, Texas 77450("the Property").



                                              2
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 18 of 58




10.   United Property or its agent sold the Policy, insuring the Property, to Plaintiff. United

      Property or its agent represented to Plaintiff that the Policy included wind and hailstorm

      coverage for damage to Plaintiff's home. United Property has refused the full extent of

      that coverage currently owed to Plaintiff.

11.   On or about January 11, 2018,the Property sustained extensive damage resulting from a

      severe storm that passed through the Katy, Texas area.

12.   In the aftermath of the wind and hailstorm, Plaintiff submitted a claim to United Property

      against the Policy for damage to the Property. United Property assigned claim number

      2018TX020378 to Plaintiff's claim.

13.   Plaintiff asked United Property to cover the cost of damage to the Property pursuant to

      the Policy.

14.   Damaged areas of the property include, but are not limited to the roof, vents,flashings,

      windows, window screens, fascia, gutters, downspouts, and HVAC system. The storm

      compromised the integrity of the roof allowing water to enter, causing water damage to

      the following areas of the interior: Living room and closet.

15.   United Property assigned or hired Taylor to adjust the claim.

          a. Taylor had a vested interest in undervaluing the claims assigned to him by United

             Property in order to maintain his employment. The disparity in the number of

             damaged items in his report compared to that of Plaintiffs Third-Party Adjuster's

             is evidence of fraud on the part of Taylor. The valuation of damages that were

             included in Taylor's report compared to Plaintiffs Third-Party Adjuster's is also



                                               3
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 19 of 58




             evidence of fraud on the part of Taylor.

         b. Furthermore, Taylor was aware of Plaintiffs deductible before visiting the

             Property to conduct the inspection. Taylor had advanced knowledge of what

             amount of damages he needed to find in order to either deny the claim or find the

             claim below the deductible.

         c. Taylor made misrepresentations as to the amount of damage Plaintiffs Property

             sustained as well as misrepresentations regarding how much it would cost to

             repair the damage to Plaintiff's Property.

         d. Taylor made further misrepresentations to Plaintiff during his inspection. Taylor

             used his expertise to fabricate plausible explanations for why visible damage to

             Plaintiffs   Property   would    not   be    covered   under the     policy. Such

             misrepresentations include damage to the Property owing from wear and tear,

             damage from a previous claim, and damage of a type not consistent with the type

             of claim that was made.

16.   United Property, through its agents, namely Taylor, conducted a substandard and

      improper inspection and adjustment of the Property, which yielded grossly inaccurate

      and unrealistic assessments of the cause, extent, and dollar amount of damage to the

      Property.

17.   The initial adjustment of the claim occurred on or around February 8, 2018. Taylor found

      that there was no damage from a covered peril to the roof of the property.

18.   After application of the policy deductible, Plaintiff was left without adequate recovery to



                                              4
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 20 of 58




      complete proper repairs on Plaintiffs home

19.   To date, Plaintiff has received $0.00 for damage to Plaintiffs Property. The damage to

      Plaintiff's Property is currently estimated at $68,385.11.

20.   Since due demand was made on November 1.9, 2018, United Property has not

      communicated that any future settlements or payments would be forthcoming to pay for

      the entire loss covered under the Policy, nor did it provide any explanation for failing to

      settle Plaintiffs claim properly.

21.   As stated above, Defendants failed to assess the claim thoroughly.             Based upon

      Defendants' grossly unreasonable, intentional, and reckless failure to investigate and

      adjust the claim properly, United Property failed to provide full coverage due under the

      Policy.

22.   As a result of United Property's failure to provide full coverage, along with United

      Property's delay tactics to avoid reasonable payment to Plaintiff, Plaintiff has suffered

      damages.

23.   United Property failed to perform its contractual duties to Plaintiff under the terms of the

      Policy. Specifically, United Property refused to pay the full proceeds of the Policy,

      although due demand was made for an amount sufficient to cover repairs to the damaged

      Property, and all conditions precedent to recover upon the Policy were accomplished by

      Plaintiff.

24.   Defendants' misrepresentations, unreasonable delays, and continued denials constitute

      a breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance



                                               5
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 21 of 58




      Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of

      the insurance contract between United Property and Plaintiff.

25.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(1). Defendants have not attempted to

      settle Plaintiffs claim in a fair manner, even though Defendants were aware of their

      liability to Plaintiff under the Policy. Specifically, Defendants have failed to timely pay

      Plaintiff's coverage due under the Policy.

26.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendants failed to provide

      Plaintiff a reasonable explanation for not making the full payment under the terms of the

      Policy.

27.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(4). Defendants refused to provide full

      coverage due to Plaintiff under the terms of the Policy. Specifically, United Property,

      through its agents, servants, and representatives, namely Taylor, performed an outcome-

      oriented investigation of Plaintiff's claim, which resulted in a biased, unfair, and

      inequitable evaluation of Plaintiffs losses on the Property.

28.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEX. INS. CODE §542.055. Defendants failed to reasonably accept or

      deny Plaintiff's full claim within the statutorily mandated time after receiving all necessary

      information.



                                                6
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 22 of 58




29.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEX. INS. CODE §542.056. Defendants failed to meet their obligations

      under the Texas Insurance Code regarding timely payment of the claim. Specifically,

      Defendants have delayed payment of Plaintiffs claim longer than allowed, and Plaintiff

      has not received full payment for the claim.

30.   Defendants' wrongful acts and omissions forced Plaintiff to retain the professional

      services of the attorneys and law firm representing them with respect to these causes of

      action.

                              COUNT 1- BREACH OF CONTRACT

31.   All allegations above are incorporated herein.

32.   United Property is liable to Plaintiff for intentional violations of the Texas Insurance Code,

      and intentional breach of the common-law duty of good faith and fair dealing. It follows,

      then, that the breach of the statutory duties constitutes the foundation of an intentional

      breach of the insurance contract between United Property and Plaintiff.

33.   United Property's failure and/or refusal to pay adequate coverage as obligated under the

      terms of the Policy, and under the laws of the State of Texas, constitutes a breach of the

      insurance contract with Plaintiff.

                  COUNT 2 — VIOLATION OF THE TEXAS INSURANCE CODE:
                             UNFAIR SETTLEMENT PRACTICES

34.   All allegations above are incorporated herein.




                                                7
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 23 of 58




35.   United Property's conduct constitutes multiple violations of the Texas Insurance Code,

      Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article

      are actionable by TEX. INS. CODE §541.151.

36.   United Property's unfair settlement practice of misrepresenting to Plaintiff material facts

      relating to coverage constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

37.   United Property's unfair settlement practice of failing to attempt in good faith to make a

      prompt,fair, and equitable settlement of the claim, even though liability under the Policy

      was reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

38.   United Property's unfair settlement practice of failing to provide Plaintiff a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

39.   United Property's unfair settlement practice of failing within a reasonable time to affirm

      or deny coverage of the claim to Plaintiff constitutes an unfair method of competition and

      a deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

40.   United Property's unfair settlement practice of refusing to pay Plaintiffs claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).




                                                8
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 24 of 58




                 COUNT 3 — VIOLATIONS OF THE TEXAS INSURANCE CODE:
                          THE PROMPT PAYMENT OF CLAIMS

41.   All allegations above are incorporated herein.

42.   United Property's conduct constitutes multiple violations of the Texas Insurance Code,

      Prompt Payment of Claims. All violations made under this article are actionable by TEX.

      INS. CODE §542.060.

43.   United Property's failure to notify Plaintiff in writing of its acceptance or rejection of the

      full claim within the applicable time constraints constitutes a non-prompt payment in

      violation of TEX. INS. CODE §542.056.

44.   United Property's delay in paying Plaintiffs claim following receipt of all items,

      statements, and forms reasonably requested and required,for longer than the amount of

      time provided,constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

           COUNT 4 - BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

45.   All allegations above are incorporated herein.

46.   United Property's conduct constitutes a breach ofthe common-law duty of good faith and

      fair dealing owed to an insured in insurance contracts.

47.   United Property's failure to adequately and reasonably investigate and evaluate Plaintiffs

      claim, although, at that time, United Property knew or should have known by the exercise

      of reasonable diligence that liability was reasonably clear, constitutes a breach of the duty

      of good faith and fair dealing.

                                 COUNT 5 - DTPA VIOLATIONS

48.   All allegations above are incorporated herein.


                                                9
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 25 of 58




49.   United Property's conduct constitutes multiple violations of the Texas Deceptive Trade

      Practices Act("DTPA"),TEX. BUS.& COM.CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by United Property pursuant to the DTPA. Plaintiff has met all

      conditions precedent to bringing this cause of action against United Property. Specifically,

      United Property's violations of the DTPA include, without limitation, the following

      matters:

      A.     By its acts, omissions,failures, and conduct, United Property has violated sections

             17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. United Property's

             violations include without limitation,(1) unreasonable delays in the investigation,

             adjustment, and resolution of Plaintiffs claim, (2) failure to give Plaintiff the

             benefit of the doubt, and (3) failure to pay for the proper repair of Plaintiffs

             property when liability has become reasonably clear, which gives Plaintiff the right

             to recover under section 17.46(b)(2).

      B.     United Property represented to. Plaintiff that the Policy and United Property's

             adjusting, and investigative services had characteristics or benefits that they did

             not possess, which gives Plaintiff the right to recover under section 17.46(b)(5) of

             the DTPA.

      C.      United Property also represented to Plaintiff that the Policy and United Property's

             adjusting services were of a particular standard, quality, or grade when they were

             of another, in violation of section 17.46(b)(7) of the DTPA.




                                               10
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 26 of 58




      D.     Furthermore, United Property advertised the Policy and adjusting services with

             the intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

             DTPA.

      E.     United Property breached an express warranty that the damages caused by wind

             and hail would be covered under the Policy. This breach entitles Plaintiff to

             recover under sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

      F.     United Property's actions are unconscionable in that United Property took

             advantage of Plaintiffs lack of knowledge, ability, and experience to a grossly

             unfair degree. United Property's unconscionable conduct gives Plaintiff a right to

             relief under section 17.50(a)(3) of the DTPA; and

      G.     United Property's conduct, acts, omissions, and failures, as described in this

             petition, are unfair practices in the business of insurance in violation of section

             17.50(a)(4) of the DTPA.

50.   Each of the above-described acts, omissions, and failures of United Property is a

      producing cause of Plaintiffs damages. All of the above-described acts, omissions, and

      failures were committed "knowingly" and "intentionally," as defined by the Texas

      Deceptive Trade Practices Act.

                                       COUNT 6 - FRAUD

51.   All allegations above are incorporated herein.

52.   United Property is liable to Plaintiff for common-law fraud.




                                              11
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 27 of 58




53.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and United Property

      knew its representations were false or made recklessly without any knowledge of their

      truth as a positive assertion.

54.   United Property made the statements intending that Plaintiff act upon them. Plaintiff

      then acted in reliance upon the statements, thereby causing Plaintiff to suffer injury

      constituting common-law fraud.

                  CAUSES OF ACTION AGAINST DEFENDANT TODD TAYLOR

                        VIOLATIONS OF THE TEXAS INSURANCE CODE:
                             UNFAIR SETTLEMENT PRACTICES

55.   All allegations above are incorporated herein.

56.   Taylor's conduct constitutes multiple violations of the Texas Insurance Code, Unfair Claim

      Settlement Practices Act. TEX. INS. CODE §541.060(a).

57.   Taylor is individually liable for his unfair and deceptive acts, irrespective of the fact that

      he was acting on behalf of United Property, because Taylor is a "person," as defined by

      TEX. INS. CODE §541.002(2).

58.   Taylor knowingly underestimated the amount of damage to the Property. As such,Taylor

      failed to adopt and implement reasonable standards for the investigation of the claim

      arising under the Policy. TEX. INS. CODE §542.003(3).

59.   Furthermore, Taylor did not attempt in good faith to affect a fair, prompt, and equitable

      settlement of the claim. TEX. INS. CODE §542.003(4).




                                                12
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 28 of 58




60.   Taylor's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

      explanation of the basis in the Policy, in relation to the facts or applicable law,for partial

      denial of the claim, also constitutes an unfair method of competition and an unfair and

      deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

61.   Taylor's unfair settlement practice of failing to attempt in good faith to make a prompt,

      fair, and equitable settlement of the claim, even though liability under the Policy was

      reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

                                       DTPA VIOLATIONS

62.   All allegations above are incorporated herein.

63.   Taylor's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods and

      services provided by Taylor pursuant to the DTPA. Plaintiff has met all conditions

      precedent to bringing this cause of action against Taylor. Specifically, Taylor's violations

      of the DTPA include the following matters:

      A.      By this Defendant's acts, omissions, failures, and conduct, Taylor has violated

              sections 17.46(b)(2),(5), and (7)of the DTPA. Taylor's violations include,(1)failure

              to give Plaintiff the benefit of the doubt, and (2) failure to write up an estimate

              reflecting the proper repair of Plaintiffs Property when liability has become

              reasonably clear, which gives Plaintiff the right to recover under section

              17.46(b)(2).



                                                13
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 29 of 58




      B.      Taylor represented to Plaintiff that the Policy and his adjusting and investigative

              services had characteristics or benefits they did not possess, which gives Plaintiff

              the right to recover under section 17.46(b)(5) of the DTPA.

      C.      Taylor represented to Plaintiff that the Policy and his adjusting services were of a

              particular standard, quality, or grade when they were of another, in violation of

              section 17.46(b)(7) of the DTPA.

      D.      Taylor's actions are unconscionable in that Taylor took advantage of Plaintiff's lack

              of knowledge, ability, and experience to a grossly unfair degree. Taylor's

              unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

              the DTPA; and

      E.      Taylor's conduct, acts, omissions, and failures, as described in this petition, are

              unfair practices in the business of insurance in violation of section 17.50(a)(4) of

              the DTPA.

64.   Each of Taylor's above-described acts, omissions, and failures is a producing cause of

      Plaintiffs damages. All acts, omissions, and failures were committed "knowingly" and

      "intentionally" by Taylor, as defined by the Texas Deceptive Trade Practices Act. TEX.

      BUS. & COM.CODE 17.45.

                                             FRAUD

65.   All allegations above are incorporated herein.

66.   United Property assigned or hired Taylor to adjust the claim.

           a. Taylor had a vested interest in undervaluing the claims assigned to him by United



                                                 14
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 30 of 58




             Property in order to maintain his employment. The disparity in the number of

             damaged items in his report compared to that of Plaintiff's Third-Party Adjusters

             is evidence of fraud on the part of Taylor. The valuation of damages that were

             included in Taylors report compared to Plaintiff's Third-Party Adjusters is also

             evidence of fraud on the part of Taylor.

         b. Furthermore, Taylor was aware of Plaintiffs deductible before even visiting the

             Property to conduct the inspection. Taylor had advanced knowledge of what

             amount of damages he needed to find in order to either deny the claim or find the

             claim below the deductible.

         c. Taylor made misrepresentations as to the amount of damage Plaintiff's Property

             sustained as well as misrepresentations regarding how much it would cost to

             repair the damage to Plaintiffs property.

         d. Taylor made further misrepresentations to Plaintiff during his inspection. Taylor

             used his expertise to fabricate plausible explanations for why visible damage to

             Plaintiff's   Property   would   not be     covered   under the    policy. Such

             misrepresentations include damage to the Property owing from wear and tear,

             damage from a previous claim, and damage of a type not consistent with the type

             of claim that was made.

                                         NEGLIGENCE

67.   All allegations above are incorporated herein.




                                              15
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 31 of 58




68.   Taylor was negligent in his actions with regard to his adjusting of Plaintiffs claim and

      violated the standard of care for an insurance adjuster licensed in the state of Texas.

      Those failures include one or more of the following acts or omissions:

         a. Failure to conduct a reasonable inspection;

         b. Failure to include covered damage that would be discovered as a result of

             reasonable inspection;

         c. Failure to identify the proper cause and scope of the damage to Plaintiffs

             Property;

         d. Failure to identify the cost of proper repairs to Plaintiff's Property; and

         e. Failure to communicate to Plaintiff the reasons for specific determinations made

             regarding the inclusion or exclusion of damage to Plaintiff's Property.

69.   Taylor's acts and/or omissions constitute negligence. His conduct was therefore a

      proximate cause of the damages sustained by Plaintiff.

70.   At all relevant times, Taylor was an agent or employee of Defendant United Property.

71.   Taylor's unreasonable inspection was performed within the course and scope of his duties

      with Defendant United Property. Therefore, United Property is also liable for the

      negligence of Taylor through the doctrine of respondeat superior.

                                      GROSS NEGLIGENCE

72.   All allegations above are incorporated herein.

73.   Taylor's actions or omissions constitute gross negligence as defined in TEX. CIV. P. &

      REM. CODE § 41.001 (11)(A) and (B):



                                               16
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 32 of 58




         a. Taylor's actions, when viewed objectively from the standpoint of the actor at the

             time of their occurrence involves an extreme degree of risk, considering the

              probability and magnitude of potential harm to Plaintiff; and

          b. Taylor had actual, subjective awareness of the risk involved but nevertheless

              proceeded with conscious indifference to the rights, safety, and/or welfare of

              Plaintiffs.

74.   Taylor intentionally misrepresented the scope and amount of damages on the estimate

      prepared for Plaintiff? Property on behalf of United Property. His estimate was to such

      an extreme degree below what another licensed adjuster would have done in this

      situation (as evidenced by the Third-Party Adjuster's estimate); it was also in complete

      disregard for the risk and harm Plaintiff would suffer if the actual damages to the Property

      were allowed to persist unrepaired.

                                         KNOWLEDGE

75.   Defendants made each of the acts described above,together and singularly,"knowingly,"

      as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs

      damages described herein.

                                   WAIVER AND ESTOPPEL

76.   Defendants waived and are estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.




                                               17
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 33 of 58




                                            DAMAGES

77.   Since the claim was made, United Property has not properly compensated Plaintiff for all

      necessary repairs made, which are covered under the Policy. This has caused undue

      hardship and burden to Plaintiff. These damages are a direct result of Defendants'

      mishandling of Plaintiff's claim in violation of the laws set forth above.

78.   Defendants made the above and other false representations to Plaintiff, either knowingly

      or recklessly, as a positive assertion, without knowledge of the truth. Defendants made

      these false misrepresentations with the intent that Plaintiff act in accordance with the

      misrepresentations. Plaintiff then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

      damages as a result.

79.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and

      conduct of Defendants have caused Plaintiff's damages, which include, without limitation,

      costs for all necessary repairs required to be made to Plaintiffs Property, and any

      investigative and engineering fees incurred.

80.   For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which

      is the amount of Plaintiffs claim, consequential damages,together with attorney's fees.

81.   The damage to Plaintiff's Property is currently estimated at $68,385.11.

82.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of the benefits owed



                                                 18
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 34 of 58




      pursuant to the Policy, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiff asks for three (3) times Plaintiffs actual

      damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(13)(4

83.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of Plaintiffs claim, plus an eighteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre-judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

84.   For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendants' breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      United Property owed, and exemplary damages.

85.   Defendants' breach ofthe common-law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiffs rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its

      citizens against by the imposition of exemplary damages. Therefore, Plaintiff seeks the

      recovery of exemplary damages in an amount determined by the finder of fact sufficient

      to punish Defendants for their wrongful conduct and to set an example to deter

      Defendants and others from committing similar acts in the future.




                                              19
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 35 of 58




86.   For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

87.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage

      the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

      the Texas Civil Practices and Remedies Code,sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiffs attorneys in the preparation and trial of

      this action, including any appeals to the Court of Appeals and/or the Supreme Court of

      Texas.

88.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs counsel states that
      the damages sought are in an amount within the jurisdictional limits of this Court. As
      required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs counsel states that
      Plaintiff seeks only monetary relief of over $200,000 but not more than $1,000,000.00,
      including damages of any kind, penalties, costs, expenses, pre-judgment interest, and
      attorney fees. A jury will ultimately determine the monetary relief actually awarded,
      however. Plaintiff also seeks pre-judgment and post-judgment interest at the highest legal
      rate.
                                  REQUESTS FOR DISCLOSURE

89.   Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendants

      disclose, within fifty (50) days from the date this request is served, the information or

      material described in Rules 190.2(b)(6) and 194.2.




                                                20
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 36 of 58




                                          JURY DEMAND

90.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

       jury consisting of citizens residing in Fort Bend County,Texas. Plaintiff hereby tenders the

       appropriate jury fee.

                                              PRAYER

       Plaintiff prays that Defendants, United Property & Casualty Insurance Company and Todd

Taylor, be cited and served to appear, and that upon trial hereof, Plaintiff, Charlie Souza, has and

recovers from Defendants, United Property & Casualty Insurance Company and Todd Taylor,such

sums as would reasonably and justly compensate Plaintiff in accordance with the rules of law and

procedure, as to actual, consequential, and treble damages under the Texas Insurance Code and

Texas Deceptive Trade Practices Act, and all punitive, additional, and exemplary damages, as may

be found. In addition, Plaintiff requests the award of attorney's fees for the trial and any appeal

of this case, for all costs of Court expended on Plaintiffs behalf, for pre-judgment and post-

judgment interest as allowed by law; and for any other and further relief, at law or in equity, to

which Plaintiff, Charlie Souza, may show Plaintiff is justly entitled.



                                                       Respectfully submitted,

                                                      CHAD T WILSON LAW FIRM PLLC

                                                       By:/s/ Chad T. Wilson

                                                      Chad T. Wilson
                                                      Bar No. 24079587
                                                      Thomas J. Landry
                                                      Bar No. 24099161
                                                      455 East Medical Center Blvd., Suite 555

                                                 21
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 37 of 58




                                      Webster, Texas 77598
                                      Telephone:(832)415-1432
                                      Facsimile:(281)940-2137
                                      eservice@cwilsonlaw.com
                                      cwilson@cwilsonlaw.com
                                      tlandry@cwilsonlaw.com

                                      ATTORNEYS FOR PLAINTIFF




                                                                                    District Merle of Fort Bend
                                                          . BEVERLE\ MCGREWWALYN,                      zt     ing
                                                         County,Texas,do he._ certit                          ;nt
                                                                            and full cop,       .ne  nst
                                                         is a true, correct                       n the   Metric,
                                                         herein set out as appears   of re.    d
                                                         Court of ort Bend CR'
                                                                       day   ofOrt/a                     11_
                                                                                  LEY       R        LKER
                                                                                                              ity
                                                                       3y

                                                                             VANESSA
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 38 of 58
                                                                                                                  Filed
                                                                                                   4/15/2019 9:31 AM
                                                                                            Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                            Vanessa Vasquez

                                 CAUSE NO. 19-DCV-260548

CHARLIE SOUZA                                                        IN THE DISTRICT COURT

V
                                                                    268TH JUDICIAL DISTRICT

UNITED PROPERTY & CASUALTY
INSURANCE COMPANY and TODD                                      FORT BEND COUNTY,TEXAS
TAYLOR


     DEFENDANTS' ORIGINAL ANSWER AND REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendants, UNITED PROPERTY & CASUALTY INSURANCE

COMPANY and TODD TAYLOR (collectively referred to herein as "Defendants"), and file

this, their Original Answer to Plaintiffs Original Petition, and by way of answer and defense

would respectfully show unto the Court as follows:

                                            I.
                                   PLEA IN ABATEMENT

       1.1.    In Plaintiff's Original Petition, Plaintiff alleges claims under the Texas Insurance

Code. Under Chapter 541 of the Texas Insurance Code, however, as a prerequisite to bringing

any action for damages, a complaining party must give written notice to a defending party at

least sixty(60) days before filing suit. Plaintiffs pre-suit notice must meet specific requirements

set forth in the statute and provide Defendants sixty (60) days to respond prior to bringing any

suit. See TEX. INS. CODE §541.154. Specifically, section 541.154 (entitled "Prior Notice of

Action") provides:

       (a) A person seeking damages in an action against another person under this
           subchapter must provide written notice to the other person not later than the
           61st day before the date the action is filed.[emphasis added].

       (b) The notice must advise the other person of:




                                          EXHIBIT A-3
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 39 of 58




              (1) the specific complaint; and
              (2) the amount of actual damages and expenses, including attorney's fees
                  reasonably incurred in asserting the claim against the other person.

       (c) The notice is not required if giving notice is impracticable because the action:

              (1) must be filed to prevent the statute of limitations from expiring; or
              (2) is asserted as a counterclaim.

       1.2.    Importantly, Plaintiff has failed to timely comply with the statutorily mandated

conditions in order to obtain any relief under the statute and did not furnish Defendants with the

requisite notice required by section 541.154 of the Texas Insurance Code. Because Plaintiff

failed to timely provide the requisite notice required by section 541.154, by operation of section

541.155 of the Texas Insurance Code, this case is automatically abated as a matter of law, and

should be abated until the 61st day after Defendants receive proper notice. Accordingly,

pursuant to section 541.155, Defendants move to abate this lawsuit until the sixtieth (60th) day

after the date the requisite notice is provided. In the alternative, Defendants move to dismiss

Plaintiffs statutory causes of action for failure to give timely notice. See Miller v. Kossey, 802

S.W.2d 873, 877(Tex. App.—Amarillo 1991, writ denied). Subject to and without waiver of the

plea in abatement, Defendants respond to Plaintiff's Original Petition as follows:


                                   SPECIAL EXCEPTIONS

A.     FAILURE TO SET FORTH SPECIFIC CLAIMS/FACTS — BREACH OF CONTRACT

       2.1.    Defendants specially except to Plaintiffs Original Petition because Plaintiffs

breach of contract claim fails to: (1) provide fair notice of facts of the loss or losses allegedly

sustained by Plaintiff; (2) provide fair notice of facts showing Plaintiffs alleged loss or losses

were covered under the terns of the subject insurance policy; and (3) provide fair notice of the

acts and/or omissions by Defendants that allegedly amount to a breach of Defendants'



63408:20397077.1                                 2
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 40 of 58




contractual obligations, if any, to Plaintiff. Subia v. Texas Dept of Human Serv., 750 S.W.2d

827, 829 (Tex. App.—El Paso 1988, no writ) (trial court can order the Plaintiff to specifically

plead a cause of action which was originally pleaded in general terms). As such, Plaintiff should

be required to amend his claim for breach of contract and state with particularity: (1) facts

supporting the alleged loss;(2)facts demonstrating the portion of the loss covered by the subject

insurance policy;(3)facts of the acts and/or omissions by Defendants that allegedly amounted to

a breach of contractual obligation to Plaintiff; and (4) the maximum amount of damages sought

by Plaintiff for Defendants' alleged breach of contract.

B.     FAILURE TO SET FORTH SPECIFIC CLAIMS/FACTS — BREACH OF CONTRACT

       2.2.    Defendants specially except to Plaintiff's Original Petition in its entirety because

it is impermissibly vague in that it fails to set forth the date the alleged breach of contract

occurred. Accordingly, Plaintiff should be required to file an amended pleading to set forth the

date the alleged breach of contract occurred.

C.     FAILURE TO SET FORTH SPECIFIC CLAIMS/FACTS — BREACH OF DUTY OF GOOD FAITH
       AND FAIR DEALING

       2.3.    Defendants specially except to Plaintiffs Original Petition because Plaintiff fails

to specify the maximum amount of damages sought for Defendants' alleged breach of the duty of

good faith and fair dealing against them. See TEX. R. Civ.P. 47. As a result, Plaintiff should be

required to file an amended pleading identifying (1) all specific common law and/or statutory

damages and civil penalties requested by Plaintiff; and (2) the maximum amount of damages

sought by Plaintifffor Defendants' alleged breach ofthe duty of good faith and fair dealing.

D.     FAILURE TO SET FORTH SPECIFIC CLAIMS/FACTS — CHAPTER 541 OF THE TEXAS
       INSURANCE CODE




6340820397077.1                                  3
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 41 of 58




       2.4.    Defendants specially except to Plaintiff's Original Petition because Plaintiff sets

forth vague and indefinite claims regarding Defendants' alleged violations of Chapter 541 of the

Texas Insurance Code. Specifically, Plaintiff has failed to provide timely notice of his intent to

seek damages under the Texas Insurance Code. Moreover, Plaintiff fails to give Defendants fair

notice of the facts and circumstances supporting the alleged Insurance Code violations. Subta v.

Texas Dept. of Human Services, 750 S.W.2d 827, 829 (Tex. App. El Paso, 1988, no writ)

(allegations solely tracking statutory grounds did not give defendant fair notice of facts and

circumstances). Plaintiff should be required to file an amended pleading which sets forth facts to

support Plaintiffs claims for Defendants' alleged violations of Section 541 of the Texas

Insurance Code, as well as damages related thereto.

E.     FAILURE TO SET FORTH SPECIFIC CLAIMS/FACTS — CHAPTER 542 OF THE TEXAS
       INSURANCE CODE

       2.5.    Defendants specially except to Plaintiffs Original Petition because Plaintiff sets

forth vague and indefinite claims regarding Defendants' alleged violations of Section 542.060 of

the Texas Insurance Code. Moreover, Plaintiff fails to give Defendants fair notice of the facts

and circumstances supporting the alleged Insurance Code violations. Subta, 750 S.W.2d at 829

(allegations solely tracking statutory grounds did not give defendant fair notice of facts and

circumstances). Plaintiff should be required to file an amended pleading that sets forth facts to

support Plaintiffs claims for Defendants' alleged violations of Section 542.060 of the Texas

Insurance Code, as well as damages related thereto.

F.     FAILURE TO SET FORTH SPECIFIC CLAIMS/FACTS — PLAINTIFF'S CLAIMS FOR
       KNOWING AND/OR INTENTIONAL CONDUCT

       2.6.    Defendants specially except to Plaintiffs Original Petition because Plaintiff fails

to provide facts to support the allegation that Defendants acted wrongfully with knowledge and




63408:20397077.1                                4
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 42 of 58




intent to cause halm. Pleading sufficient facts is necessary to inform Defendants of what it is

called upon to answer and to enable it to prepare its defenses. As a result, Plaintiff should be

required to file an amended pleading which sets forth facts in support of Plaintiff's claim for

knowing and/or intentional conduct, as well as alleged damage related thereto.

G.     FAILURE TO SET FORTH SPECIFIC CLAIMS/FACTS — PLAINTIFF'S CLAIMS OF FRAUD

       2.7.    Defendants specially except to Plaintiff's Original Petition because there are no

facts plead to support Plaintiffs claims for fraud. Plaintiff fails to plead the necessary elements

of such causes of action, namely (1) what Defendants misrepresented; and (2) how Plaintiff

relied on such misrepresentation(s) and/or how Plaintiff was induced in some manner to act as

the result of such misrepresentations. Accordingly, Plaintiff's Original Petition fails to give fair

notice of the claim. Additionally, Plaintiff fails to identify the maximum amount of damages he

seeks for fraud.


                                      GENERAL DENIAL

       3.1.    Subject to such stipulations as may hereafter be made, Defendants assert a general

denial as authorized by Rule 92 of the Texas Rules of Civil Procedure, and Defendants

respectfully requests that Plaintiff be required to prove his charges and allegations against

Defendants by a preponderance of the evidence, as required by the Constitution and the laws of

the State of Texas.

                                        IV.
                            DEFENSES AND OTHER MATTERS

A.     POLICY COVERAGE PROVISIONS

       4.1.    Without waiving the foregoing general denial, but still insisting upon the same,

for further answer herein, if any be necessary, Defendants plead that under the subject insurance




63408:20397077.1                                 5
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 43 of 58




policy, Plaintiff bears the burden of proving damage resulting from an occurrence of accidental

direct physical loss to the insured property during the policy period. Plaintiff lacks proof that

any additional damages resulted from any accidental direct physical loss during the applicable

policy period.

B.     OFFSET/CRED1T IN AMOUNT OF DEDUCTIBLE

       4.2.      Without waiving the foregoing general denial and affiimative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead that it is

entitled to an offset or credit against Plaintiffs damages, if any, in the amount of Plaintiffs

applicable deductible of the subject insurance policy.

C.      CONTRACTUAL LIMITATION ON LIABILITY

       4.3.      Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants assert that

liability is limited by the contractual liability limitation contained in the subject insurance policy.

D.      CONTRACTUAL EXCLUSION REGARDING WINDSTORM,HURRICANE,AND HAIL

       4.4.      Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead the

contractual exclusion regarding windstorm, hurricane, and hail in the subject insurance policy.

The applicable exclusion states as follows:

        SECTION I — PERILS INSURED AGAINST

        a. Coverage A — Dwelling And Coverage B — Other Structures

              1. We insure against direct physical loss to property described in Coverages
                 A and B.

              2. We do not insure, however, for loss:

                 c. Caused by:



63408:20397077.1                                   6
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 44 of 58




              (5) Mold, fungus or wet rot. However, we do insure for loss caused by
                  mold, fungus or wet rot that is hidden within the walls or ceilings or
                  beneath the floors or above the ceilings of a structure if such loss
                  results from the accidental discharge or overflow of water or steam
                  from within.

                   (a) A plumbing, heating, air conditioning or automatic fire protective
                       sprinkler system, or a household appliance, on the "residence
                       premises"; or

                   (b) A storm drain, or water, steam or sewer pipes, off the "residence
                       premises".

                   For purposes of this provision, a plumbing system or household
                   appliance does not include a sump pump or related equipment or a roof
                   drain, gutter, downspout or similar fixtures or equipment; or

                                           ***

       b. Coverage C — Personal Property

           We insure for direct physical loss to the property described in Coverage C
           caused by any of the following perils unless the loss is excluded in Section I —
           Exclusions.
                                           ***

           2. Windstorm Or Hail.
                                           ***
               This peril does not include loss to the property contained in a building
               caused by rain, snow, sleet, sand or dust unless the direct force of wind or
               hail damages the building causing an opening in a roof or wall and the
               rain, snow, sleet, sand or dust enters through this opening.

E.     CONTRACTUAL EXCLUSION REGARDING EARTH MOVEMENT

       4.5.    Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead the

contractual exclusion regarding Earth movement in the subject insurance policy. The applicable

exclusion states as follows:

       SECTION I — EXCLUSIONS

       A. We do not insure for loss caused directly or indirectly by any of the following.
          Such loss is excluded regardless of any other cause or event contributing



63408:20397077.1                                 7
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 45 of 58




           concurrently or in any sequence to the loss. These exclusions apply whether
           or not the loss event results in widespread damage or affects of a substantial
           area.
                                           ***

           2. Earth Movement.

               Earth Movement means:

               a. Earthquake, including land shock waves or tremors before, during or
                  after a volcanic eruption.

               b. Landslide, mudslide or mudflow;

               c. Subsidence or sinkhole; or

               d. Any other earth movement including earth sinking, rising or shifting;

               This Exclusion A.2. applies regardless of whether any of the above, in
               A.2.a. through A.2.d., is caused by an act of nature or is otherwise caused.

F.     CONTRACTUAL EXCLUSION REGARDING WATER DAMAGE

       4.6.    Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead the

contractual exclusion regarding water damage in the subject insurance policy. The applicable

exclusion states as follows:

       SECTION I — EXCLUSIONS

       A. We do not insure for loss caused directly or indirectly by any of the following.
          Such loss is excluded regardless of any other cause or event contributing
          concurrently or in any sequence to the loss. These exclusions apply whether
          or not the loss event results in widespread damage or affects of a substantial
          area.
                                           ***

           3. Water.

               This means:

               a. Flood, surface water, waves, including tidal wave and tsunami, tides, tidal
                  water, overflow of any body of water, or spray from any of these, all whether
                  or not driven by wind, including storm surge;




63408:20397077.1                                 8
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 46 of 58




                b. Water which:

                     (1) Backs up through sewers or drains; or

                     (2) Overflows or is otherwise discharged from a sump, sump pump or related
                         equipment;

                c. Water below the surface of the ground, including water which exerts pressure
                   on, or seeps, leaks or flows through a building, sidewalk, driveway, patio,
                   foundation, swimming pool or other structure; or

                d. Waterborne material carried or otherwise moved by any of the water referred
                   to in A.3.a. through A.3.c. ofthis exclusion.

                This Exclusion A.3. applies regardless of whether any of the above, in A.3.a.
                through A.3.d. is caused by any act of nature or is otherwise caused.

G.     CONTRACTUAL EXCLUSION REGARDING FUNGI

       4.7.     Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead the

contractual exclusion regarding fungi in the subject insurance policy. The applicable exclusion

states as follows:

       SECTION I — EXCLUSIONS

                                                ***

       The following exclusions are added:

       10."Fungi" Or Microbes

              a. "Fungi" or microbes means the presence, growth, proliferation, spread or
                 any activity of"fungi" or microbes.

                This exclusion also applies to the cost:

                (1)To remove "fungi" or microbes from property covered under Section I
                   — Property Coverages;

                (2) To tear out and replace any part of the building or other covered
                   property as needed to gain access to the "fungi" or microbes; and




63408:20397077.1                                  9
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 47 of 58




              (3) Of testing of air or property to confirm the absence, presence or level
                  of"fungi" or microbes.

           b. Exclusion 10.a. applies unless the "fungi." or microbes are located upon
              the portion of covered property which must be repaired or replaced
              because of direct physical damage resulting from sudden and accidental
              discharge or overflow of water which would otherwise be covered under
              this policy. For purposes of this exclusion, sudden and accidental shall
              include a loss event that is hidden or concealed for a period of time until it
              is detectable. A hidden loss must be reported to us no later than 30 days
              after the date it was detected or should have been detected.

           c. However, the exception to the exclusion described in 10.b. does not
              include:

              (1)The cost to treat, contain, remove or dispose of the "fungi" or microbes
                 beyond that which is required to repair or replace the covered property
                 physically damaged by water;
              (2) The cost of any testing of air or property to confirm the absence,
                 presence or level of "fungi" or microbes whether performed prior to,
                  during or after removal, repair, restoration or replacement;

              (3)The cost of any decontamination ofthe "residence premises"; and

              (4) Any increase in loss under Coverage D — Loss Of Use and Additional
                  Coverage 1. Debris Removal resulting from c.(1),(2)and (3).

               Direct loss by fire, smoke or explosion resulting from "fungi" or microbes
               is covered.

H.     CONTRACTUAL EXCLUSION REGARDING SETTLING, CRACKING,BULGING,SHRINKAGE
       OR EXPANSION OF SPECIFIC PROPERTY

       4.8.    Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead the

contractual exclusion regarding settling, cracking, bulging, shrinkage, or expansion of the

specific property in the subject insurance policy. The applicable exclusion states as follows:

       SECTION 1— PERILS INSURED AGAINST

       A. Coverage A — Dwelling And Coverage B — Other Structures




63408:20397077.1                                10
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 48 of 58




           1. We insure against direct physical loss to property described in Coverages
              A and B.

           2. We do not insure, however,for loss:

                                                      ***
                b. Involving collapse, including any of the following conditions of
                   property or any part of the property:

                   (1) An abrupt falling down or caving in;

                   (2) Loss of structural integrity, including separation of parts of the
                       property or property in danger offalling down or caving in; or

                   (3) Any cracking, bulging, sagging, bending, leaning, settling, shrink-
                       age or expansion as such condition relates to (1)or(2)above;


              c. Caused by

                   (6) Any ofthe following:

                      (f) Settling, shrinking, bulging or expansion, including resultant
                          cracking, of bulkheads, pavements, patios, footings,
                          foundations, walls, floors, roofs or ceilings;

       CONTRACTUAL CONDITION REGARDING LOSS SETTLEMENT

       4.9.     Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead the

limit of liability per the Loss Settlement condition in subject insurance policy. The applicable

condition states as follows:

       SECTION I — CONDITIONS

       Loss Settlement
                                           ***

       Covered property losses are settled as follows:

           1. Property ofthe following types:

                a. Personal property;




63408:20397077.1                                 11
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 49 of 58




               b. Awnings, carpeting, household appliances, outdoor antennas and
                  outdoor equipment, whether or not attached to buildings;

              c. Structures that are not buildings; and

               d. Grave markers, including mausoleums;

              at actual cash value at the time of loss but not more than the amount
              required to repair or replace.

J.     No LIABILITY FOR DAMAGES DUE TO WEAR AND TEAR

       4.10. Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead that

Plaintiffs damages were caused by wear, tear, deterioration, improper installation or

maintenance and Defendants are not liable for any damages attributable to wear, tear,

deterioration, improper installation or maintenance.

K.     REQUIREMENT TO SEGREGATE DAMAGES

       4.11. Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead that

Plaintiff must segregate the covered damages, if any, due to the stoim that Plaintiff alleges to

have caused his damages from those that existed prior to said storm.

L.     PLAINTIFF FAILED TO MITIGATE DAMAGES

       4.12. Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same,for further answer herein, if any be necessary, Defendants plead that the

Plaintiffs alleged damages were caused in whole or in part by the Plaintiffs failure to mitigate

damages.

M.     DENIAL OF EXTRA-CONTRACTUAL DAMAGES




63408:20397077.1                               12
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 50 of 58




       4.13. Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants deny any

liability to Plaintiff for any and all alleged extra-contractual damages.

       4.14. By way of further defense, Defendants affirmatively plead the existence of a bona

fide dispute, and a bona fide dispute precludes Plaintiff from recovering against Defendants on

any extra-contractual claims.

N.     DENIAL OF EXEMPLARY/PUNITIVE DAMAGES

       4.15. Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants deny that

Plaintiff is entitled to recover exemplary, punitive damages in this case since Defendants'

conduct at all relevant times demonstrated reasonable care. Defendants plead the limitation of

punitive damages under Texas Civil Practice and Remedies Code, Chapter 41, as well as Texas

Insurance Code §541.152 and 542.060.

        4.16. By way of further defense, Defendants assert that the standards and instructions

regarding punitive damages are inadequate, vague and ambiguous, and violate the due process

clause of the Fourteenth Amendment of the United States Constitution and the Texas

Constitution. Defendants state that the correct standard for submitting the burden of proof for

punitive damages is "clear and convincing evidence." Any lesser standard is a violation of the

due process clause of the Fourteenth Amendment of the United States Constitution and the Texas

Constitution, and Sec. 41.003 of the Texas Civil Practice and Remedies Code. Lastly, Plaintiff

must obtain a unanimous jury verdict regarding all questions relating to establishing punitive

damages.

O.      INTERVENING OR SUPERSEDING CAUSE




63408:20397077.1                                 13
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 51 of 58




       4.17. Without waiving the foregoing general denial and affirmative defenses, but still

insisting upon the same, for further answer herein, if any be necessary, Defendants plead that the

loss, damage and injuries alleged by the Plaintiff were proximately caused by a wholly

independent, intervening, or superseding cause over which Defendants had no control.

                                        V.
                           REQUEST FOR BIFURCATED TRIAL

       5.1.    Defendants hereby request a bifurcated trial of this case in accordance with Sec.

41.009 of the Texas Civil Practice and Remedies Code. Pursuant to this section, Defendants

would request bifurcation of the determination of the amount of punitive damages from the

remaining issues in the case.

                                             VI.
                                        JURY DEMAND

       6.1.    Defendants hereby demand a trial by jury. Contemporaneously with the filing of

this pleading, Defendants tender the required jury fee to the clerk.

                                          VII.
                                REQUEST FOR DISCLOSURES

       7.1.    Under Texas Rule of Civil Procedure 194, Defendants requests that Plaintiff

disclose, within 30 days of the service of this request, the infoimation or material described in

Rule 194.2.

                                              VIII.
                                            PRAYER

       8.1.    WHEREFORE, PREMISES                    CONSIDERED,        Defendants,    UNITED

PROPERTY & CASUALTY INSURANCE COMPANY and TODD TAYLOR, pray this

Court grant their plea in abatement in accordance with Texas Insurance Code section 541.155(c),

that this Court sustain each and every one of Defendants' special exceptions to Plaintiff's




63408:20397077.1                                 14
 Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 52 of 58




Original Petition, and that this Court enter judgment that Plaintiff take nothing by this suit

against Defendants and Defendants be discharged without delay, and for such other and further

relief, both general and special, at law and in equity, to which it may show justly entitled.

                                      Respectfully submitted,

                                      ROYSTON,RAYZOR,VICKERY & WILLIAMS,L.L.P.



                                      By:     /s/Philip C. Snyder
                                              Philip C. Snyder
                                              State Bar No. 24060630
                                              Anna Lisa Garcia
                                              State Bar No. 24045910
                                              Christopher P. Schltiter
                                              State Bar No. 24110339
                                              E-Service: ServiceSA@roystonlaw.com
                                              8200 I.H. 10 West, Suite 320
                                              San Antonio, Texas 78230
                                              Tel:(210) 524-9696; Fax:(210) 524-9811
                                              ATTORNEYS FOR DEFENDANT
                                              UNITED PROPERTY & CAUSALTY
                                              INSURANCE COMPANY

                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY,that a true and correct copy ofthe foregoing document has been
forwarded to all counsel as indicated below, on this 15th day of April, 2019, as follows:

       Chad T. Wilson                                         Via Electronic Service
       Thomas J. Landry
       CHAD T WILSON LAW FIRM,PLLC
       455 East Medical Center Blvd., Suite 555
       Webster, Texas 77598
       Email: eservic6pewilsonlaw.com
       Email: cwilsona,ewilsonlaw.com
       Email: tlandry(ikwilsonlaw.com
       Attorneysfor Plaintiff



                                       /s/Philip C. Snyder
                                       Of Royston, Rayzor, Vickery & Williams L.L.P.
                                                                            DC, LIT tiCGREW WALKER, District Clerk of Fort Bend
                                                                          County,Texas,do hereby certify that the foreC
                                                                          is a true, correct and full copy of the instrt,
                                                                          herein set out as appears of record in the Di ct
                                                                          Court of ort Bend C
63408:20397077.1                                 15
                                                                                       day of

                                                                                                RLEY filqltOVALKE
                                                                                                                 Deputy
                                                                                            NESSA              ouF7
   Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 53 of 58
                                                                                                                      Filed
                                                                                                        8/5/2019 8:58 AM
                                                                                                Beverley McGrew Walker
                                                                                                             District Clerk
                                                                                                 Fort Bend County, Texas
                                                                                                    Donald Evans

                                      CAUSE NO.19-DCV-260548

CHARLIE SOUZA,                       §                    IN THE JUDICIAL COURT OF
                                     §
    PLAINTIFF,                       §
                                     §
V.                                   §
                                     §                    FORT BEND COUNTY,TEXAS
UNITED PROPERTY & CASUALTY INSURANCE §
COMPANY AND TODD TAYLOR,             §
                                     §
    DEFENDANTS.                      §                    268th DISTRICT COURT




                             NOTICE OF NON-SUIT WITHOUT PREJUDICE



 TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff, Charlie Souza,("Plaintiff') and this Notice of Non-Suit without

Prejudice and respectfully request that the Court dismiss Defendant Todd Taylor without

prejudice.

        Plaintiff hereby gives notice to the Court and to all parties that they are taking a non-suit

 without prejudice as to Todd Taylor immediately upon filing of this notice. This Notice does not

 apply to any claims against Defendant United Property & Casualty Insurance Company.




                                     EXHIBIT A-4
    Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 54 of 58




                                                 Respectfully submitted,

                                                 CHAD T. WILSON LAW FIRM PLLC

                                                 By:/s/ Thomas J. Landry

                                                 Chad T. Wilson
                                                 Bar No. 24079587
                                                 Thomas J. Landry
                                                 Bar No. 24099161.
                                                 455 East Medical Center Blvd., Suite 555
                                                 Houston, Texas 77598
                                                 Telephone:(832)415-1432
                                                 Facsimile:(281)940-2137
                                                 eService to:
                                                 eservice@cwilsonlaw.com
                                                 cwilson@cwilsonlaw.com
                                                 tlandry@cwilsonlaw.com

                                                 ATTORNEYS FOR PLAINTIFF




Plaintiffs Notice ofNon-Suit without Prejudice                                         Page 2
    Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 55 of 58




                                 CERTIFICATE OF SERVICE

        l certify that a true and correct copy of the foregoing Notice of Non-Suit without
 Prejudice has been forwarded to all counsel of record via hand delivery, USPS CMRRR,
 electronic service and/or facsimile on this Monday, August 5, 2019.


Via Electronic Service:

Philip C. Snyder
State Bar No. 24060630
Anna Lisa Garcia
State Bar No. 24045910
Royston, Rayzor, Vickery & Williams, L.L.P.
8200 I.H. 10 West, Suite 320
San Antonio, Texas 78230
Telephone:(210)524-9696
Facsimile:(210)524-9811
Email: ServiceSA@roystonlaw.com
Email: Philip.snyder@roystonlaw.com

ATTORNEYS FOR UNITED PROPERTY& CASUALTY INSURANCE




                                                              /s/ Chad T. Wilson




                                                                                    t.,:"Rfi WALKER, uistrict .ierk of cart Bend
                                                                                    3,ck,              'ily that the fc       ig
                                                                        is a rue. correct and full copy of the inst
                                                                        herein set out as appears o, record in the L
                                                                        Court of Fort Bend CO?
                                                                                     day of            u\NQQ.11. Ici_
                                                                                               RLEv tiAC          ALKER
                                                                                                                            uty

                                                                                  VA ESSA VA
                                                                          18—DCV-260548
                                                                          DOSS
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 56 of 58




                                                                          Docket Sheet
                                                                          5694339
                                                                            1 11 1111 111 I    il11                                                          DOCKET
                                                                                                                                                                                                                    CAUSE NO. 19-DCV-260548
                                                                                    COURT NO.                                STYLE OF CASE                                 ATTORNEYS                TYPE OF ACTION            DATE OF FILING
                                                                           268TH JUDICIAL                    CHARLIE SOUZA V. UNITED PROPERTY & CASUALTY   CHAD T WILSON                             Contract - Other
                                                                                                             INSURANCE COMPANY AND TODD TAYLOR                                                          Contract        MONTH
                                                                           DISTRICT COURT                                                                                                                                              DAY       YEAR
                                                                            STENOGRAPHER USED?                                                             CHAD T WILSON LAW FIRM PLLC                                             03/14/2019
                                                                                                                                                           455 EAST MEDICAL CENTER BLVD SUITE 555
                                                                                YES                   NO                                                   WEBSTER TX 77598
                                                                                                                                                                                                                                   1         i
                                                                                                                                                                                                                        JURY FEE   03/14/2019
                                                                                                                                                           832-415-1432                                                       Plaintiff Attorney -
                                                                                                                                                                                                                        PAID BY:
                                                                                                                                                                                                                        Chad Wilson




                                                                                                                                                                                                                                                        EXHIBIT A-5
                                                                                DATE OF ORDERS
                                                                           MONTH              DAY     YEAR                                                          ORDERS OF COURT
Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 57 of 58




                                                                                CAUSE NO. 19-DCV-260548
                                                                          CHARLIE SOUZA V. UNITED PROPERTY & CASUALTY INSURANCE COMPANY AND TODD TAYLOR
                                                                             DATE OF ORDERS
                                                                          MONTH   DAY    YEAR
                                                                                                                                                                                              derk of Fort Bend
                                                                                                                                                          '• BEVERLEY MCGREW WALKER, Districtthat the foregoing
                                                                                                                                                          County,Texas,do hereby certify
                                                                                                                                                                                                     instrument
                                                                                                                                                          is a true, correct and full copy of the
                                                                                                                                                                                                         Distri
                                                                                                                                                           herein set out as appears of record in the
                                                                                                                                                          Court of ort Bend Cnitt". Trn
                                                                                                                                                                Llf    day of               0)1-(60 19_
                                                                                                                                                                           BEVERLEY MCGREW WALKER
    Case 4:19-cv-03331 Document 1-1 Filed on 09/04/19 in TXSD Page 58 of 58



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS,
                                HOUSTON DIVISION

CHARLIE SOUZA                          §
                                       §
V                                      §
                                       §
                                       §         CIVIL ACTION NO. 4:19-cv-3331
UNITED PROPERTY & CASUALTY             §
INSURANCE COMPANY                      §


                      LIST OF ALL COUNSEL OF RECORD


Chad T. Wilson
Fed ID No.:
State Bar No. 24079587
Thomas J. Landry
Fed ID No.:
State Bar No. 240999161
E-mail: cwilson@cwilsonlaw.com
CHAD WILSON LAW FIRM, PLLC
455 East Medical Center Blvd., Suite 555
Webster, Texas 77598
Tel: (832) 415-1432
Fax: (281) 940-2137
ATTORNEY FOR PLAINTIFF, CHARLIE SOUZA

Philip C. Snyder
State Bar No. 24060630
Fed. ID No. 891723
E-Mail: philip.snyder@roystonlaw.com
ROYSTON, RAYZOR, VICKERY & WILLIAMS, LLP
8200 I.H. 10 West, Suite 320
San Antonio, Texas 78230
Tel: (210) 524-9696
Fax: (210) 524-9811
ATTORNEY FOR DEFENDANT
UNITED PROPERTY & CASUALTY INSURANCE COMPANY




63408:20453975_1                                                        Page 1 of 1
LIST OF ALL COUNSEL OF RECORD
                                   EXHIBIT A-6
